Dismissed and Memorandum Opinion filed February 1, 2007







 
Dismissed
and Memorandum Opinion filed February 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
 NO. 14-07-00023-CR
 NO. 14-07-00025-CR
 NO. 14-07-00026-CR
____________
 
EX PARTE MICHAEL SHAWN MELTON
 
 
 

 
On Appeal from the
240th District Court
Fort Bend County, Texas
Trial Court Cause Nos.
45,690; 45,692 & 45,693
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notices of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered
an opinion, we grant appellant=s request.
Accordingly,
we order the appeals dismissed.  We direct the Clerk of the Court to issue the
mandates of the Court immediately.
PER CURIAM
 




Judgment rendered and Memorandum
Opinion filed February 1, 2007.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do not publish C Tex.
R. App. P. 47.2(b).